       Case 1:17-bk-12585-NWW                            Doc Filed 09/09/19 Entered 09/09/19 16:41:05                                      Desc
 Fill in this information to identify the case:         Main Document   Page 1 of 8
 Debtor 1              Charles Edward Burgess
                       __________________________________________________________________


 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Eastern
 United States Bankruptcy Court for the: ______________________              Tennessee
                                                                District of __________
                                                                                (State)
 Case number            1:17-bk-12585-NWW
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                               12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               Wilmington Savings Fund Society, FSB, D/B/A Christiana
                               Trust as Owner Trustee of the Residential Credit
 Name of creditor:             _______________________________________
                               Opportunities Trust V                                                                    6-1
                                                                                            Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                     Date of payment change:
 identify the debtor’s account:                             3 ____
                                                           ____ 3 ____
                                                                    0 ____
                                                                         2                  Must be at least 21 days after date       10   01   2019
                                                                                                                                      ____/____/_____
                                                                                            of this notice


                                                                                            New total payment:                          1,007.75
                                                                                                                                      $ ____________
                                                                                            Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
          No
          Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             187.20
                   Current escrow payment: $ _______________                              New escrow payment:           235.18
                                                                                                                      $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
          No
          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:          _______________%                       New interest rate:          _______________%

                   Current principal and interest payment: $ _______________              New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
          No
          Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                            New mortgage payment: $ _______________


Official Form 410S1                                            Notice of Mortgage Payment Change                                               page 1
      Case 1:17-bk-12585-NWW                                  Doc Filed 09/09/19 Entered 09/09/19 16:41:05                                   Desc
                                                             Main Document   Page 2 of 8

Debtor 1         Charles Edward Burgess
                 _______________________________________________________                                               1:17-bk-12585-NWW
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

          I am the creditor.

     
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 _____________________________________________________________
  /s/ Michelle R. Ghidotti-Gonsalves
     Signature
                                                                                                Date    08 09
                                                                                                        09     07 2019
                                                                                                        ____/_____/________




 Print:             Michelle R. Ghidotti-Gonsalves
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger LLP
                    _________________________________________________________



 Address            1920 Old Tustin Ave
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                            mghidotti@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
             Case 1:17-bk-12585-NWW                        Doc Filed 09/09/19 Entered 09/09/19 16:41:05                                        Desc
                                                          Main Document   Page 3 of 8

                                                                                                                                  Annual Escrow
                                                                                                                            Disclosure Statement
                                                                                                        Account Number
                                                                                     Present Loan
                                                                                                        Paid To Date                              08/01/2019
   Borrower :               CHARLES BURGESS                                          Information :
                            206 VAN DELL DR                                                             Principal balance                        $108,727.23

                            ROCK SPRING, GA 30739                                                       Note Rate                                     7.125%

                                                                                                        Regular Payment                               $772.57

                                                                                                        Escrow Payment                                $300.61

                                                                                                        Suspense Payment                                $0.00

                                                                                                        Other Payments                                  $0.00
                                                                                                        Suspense Balance                              $414.35
  Property Address :        206 VAN DELL DR
                                                                                                        Escrow Balance                             $1,421.25
                            ROCK SPRING, GA 30739
                                                                                                        Unpaid Interest                               $655.67
                                                                                                        Unpaid Charges                                $541.23

Dear CHARLES BURGESS :

Enclosed is your Escrow Disclosure Statement and notice of new mortgage payment for your loan. At least once a year FCI reviews your
escrow account to determine if the current monthly payment amounts are sufficient to cover your projected taxes and/or insurance
premiums. Increases or decreases in your annual tax and/or insurance amounts may cause your monthly payment to change. The first
section of the Statement projects activity for the upcoming 12 months as well as any changes to your monthly installment. Prior Year
Escrow Payment Activity on the Statement reflects activity on your escrow account from October 2018 through September 2019. Payments
are shown in the month received which may not necessarily be the month due. The Statement assumes timely receipt of payments and
scheduled disbursements through September 30, 2020.

Surplus: A Surplus is the amount by which a current impound/escrow balance exceeds the target balance for the 12-month period for the
impound/escrow account. Refunds due to Surplus will be mailed within 30 days. Tax bills other than the annual secured bill are your
responsibility to pay. Before spending your refund, you should check with your local County Tax Collector and/or the Assessor’s Office to
determine if a Supplemental Tax Bill is pending or expected to be issued.

Shortage: A Shortage means that an amount by which a current impound/escrow account balance falls short of the target balance at the
time of the impound/escrow analysis. Some reasons for the shortage include deficiency of total payments received and increases in tax
and/or insurance amount during the projection year. If you choose to pay the escrow shortage in full rather than have it collected over 12
months, your new monthly payment is the amount listed in the top portion of your Statement. Your check for the lump sum payment and
request should be submitted directly to FCI Lender Services, Inc. Attn: Escrow Department at the address listed below.

Deficiency: A Deficiency is the amount of a negative balance in an impound/escrow account which occurs due to the Servicer advancing
funds to pay the impound/escrow item.

Target Balance: A Target Balance means the estimated month-end balance in an impound/escrow account that is just sufficient to
cover the remaining disbursements from the impound/escrow account for the remainder of the 12 month period that are required to cover
annual taxes, insurance, or other escrow/impound items.

Please take the time to review the Statement prior to the changes taking place. Changes to your monthly installment, as indicated in your
Statement, will be reflected on your October, 2019 billing statement. If you are using an automatic payment provider, please notify them of
the change in payment amount to avoid possible late fees.

If you have any questions regarding this Statement, please call our toll free number at 800-931-2424, Ext. 650, Monday through Friday
between the hours of 8:00 a.m. and 5:00 p.m. Pacific Standard Time or visit our website www.trustfci.com at anytime. When calling,
please reference your loan number, so that we may better serve you.

Regards,

Customer Care Department
FCI Lender Services, Inc.


  Account:                                      Statement Date: 08-28-2019
                            FCI Lender Services, Inc. * PO BOX 28720 * Anaheim * CA 92809-0112 * NMLS#4920 * DRE 01022780 * www.trustfci.com
                   Case 1:17-bk-12585-NWW                                 Doc Filed 09/09/19 Entered 09/09/19 16:41:05                                            Desc
                                                                         Main Document   Page 4 of 8


                                                                                                                                              Annual Escrow
                                                                                                                                        Disclosure Statement

                                    SUMMARY                                                                                NEW PAYMENT INFORMATION AS OF 10/1/2019
Total Projected Payments from Escrow                                                   $2,747.67
                                                                                                          Principal & Interest                                               $772.57
Divide by # of Months in Statement Period                                                     12

Equals Monthly Projected Payments to Escrow                                             $228.97           Escrow Payment                                                     $228.98

                                                                                                          Shortage                                                             $6.20
Target Balance = Projected Pymt to Escrow +                                            $3,205.72
2 extra month cushion                                                                                     Surplus                                                              $0.00

                                                                                                          Deficiency                                                           $0.00
Starting Projected Balance (+)                                                         $1,721.86
                                                                                                          Suspense Payment                                                     $0.00
Starting Required Balance (-)                                                          $1,796.29
                                                                                                          Others                                                               $0.00

Delinquency Vouchers (-)                                                                  $0.00           Payment Amount                                                   $1,007.75

Your account is showing a shortage                                                       $74.43           New Payment Date                                                10/01/2019
(see letter for more information regarding shortage )
Shortage divided by 12 months                                                             $6.20

P&I:              $772.57 New Escrow:                   $235.18 New Payment:           $1,007.75


IMPORTANT NOTE: It is our goal to provide you with accurate escrow information. If your loan account is delinquent, this analysis may
not include current escrow information and may not accurately reflect your actual or projected escrow activity. Please inform this office
immediately of your current tax and insurance information by calling 800-931-2424 in order to         re-establish your escrow account.
Insurance information may not be calculated into this analysis if the information was not provided to the Servicer.    Please note, once
annual insurance premium information has been provided, the payment must be re-projected.

These are the escrow items we anticipate we will collect for or pay on your behalf in your upcoming 12 month period. The dollar amount
shown may be the last amount actually paid for that item, or may project the next amount due as defined by Federal Law. Based on
these anticipated disbursements, the amount of your escrow deposit is calculated and displayed here.


                                                              ESCROW ACCOUNT PROJECTIONS FOR COMING YEAR
                                                                                                                                                        Escrow Balance
Month - Year                         To Escrow             Shortage    From Escrow Description
                                                                                                                                                      Projected           Required

                                                                                       Required Deposit                                               $1,721.86          $1,796.29

October-2019                            $228.98               $6.20       $1,567.31 Walker County Tax Commissioner                                     $389.73            $457.96    *
November-2019                           $228.98               $6.20            $0.00                                                                   $624.91            $686.94

December-2019                           $228.98               $6.20            $0.00                                                                   $860.09            $915.92

January-2020                            $228.98               $6.20            $0.00                                                                  $1,095.27          $1,144.90

February-2020                           $228.98               $6.20            $0.00                                                                  $1,330.45          $1,373.88

March-2020                              $228.98               $6.20            $0.00                                                                  $1,565.63          $1,602.86

April-2020                              $228.98               $6.20            $0.00                                                                  $1,800.81          $1,831.84

May-2020                                $228.98               $6.20            $0.00                                                                  $2,035.99          $2,060.82

June-2020                               $228.98               $6.20       $1,180.36 Country Mutual Insurance Company                                  $1,090.81          $1,109.44

July-2020                               $228.98               $6.20            $0.00                                                                  $1,325.99          $1,338.42

August-2020                             $228.98               $6.20            $0.00                                                                  $1,561.17          $1,567.40

September-2020                          $228.98               $6.20            $0.00                                                                  $1,796.35          $1,796.38

        Total :                      $2,747.76              $74.40       $2,747.67




    Account:                                                   Statement Date: 08-28-2019
                                    FCI Lender Services, Inc. * PO BOX 28720 * Anaheim * CA 92809-0112 * NMLS#4920 * DRE 01022780 * www.trustfci.com
                      Case 1:17-bk-12585-NWW                      Doc           Filed 09/09/19                   Entered 09/09/19 16:41:05                Desc
 * This is your Low Point. The Low Point is zero plus the allowed reserve as guided by the Real Estate Settlement and Procedure Act
                                                        Main Document               Page 5 of 8
(RESPA). Reserve amount by Federal Law (RESPA) is two times your monthly Escrow Payment (T&I) Excluding (MIP,PMI) unless State
Law specifies a lower amount.


                                          PRIOR ESCROW PAYMENT PROJECTIONS September 2018 - August 2019
 Month - Year                         Payments To     Shortage                   Payments     Description                                  Escrow Account Balance
                                          Escrow                              From Escrow                                                    Projected               Required

                                                                                              Required Deposit                                $561.60               $1,567.46
 September-2018                           $216.79        $83.82                     $0.00                                                     $862.21               $1,784.25
 October-2018                             $216.79        $83.82                 $1,567.46     Walker County Tax Commissioner                  ($404.64)               $433.58
 November-2018                            $216.79        $83.82                     $0.00                                                    ($104.03)                $650.37
 December-2018                            $216.79        $83.82                     $0.00                                                     $196.58                 $867.16
 January-2019                             $216.79        $83.82                     $0.00                                                     $497.19               $1,083.95
 February-2019                            $216.79        $83.82                     $0.00                                                     $797.80               $1,300.74
 March-2019                               $216.79        $83.82                     $0.00                                                   $1,098.41               $1,517.53
 April-2019                               $216.79        $83.82                     $0.00                                                   $1,399.02               $1,734.32
 May-2019                                 $216.79        $83.82                     $0.00                                                   $1,699.63               $1,951.11
 June-2019                                $216.79        $83.82                 $1,033.99     Country Mutual Insurance Company                $966.25               $1,133.91
 July-2019                                $216.79        $83.82                     $0.00                                                   $1,266.86               $1,350.70
 August-2019                              $216.79        $83.82                     $0.00                                                   $1,567.47               $1,567.49

            Total :                     $2,601.48     $1,005.84                 $2,601.45


 The following statement of activity in your escrow account from October 2018                     To September 2019 displays actual activity as it
 occurred in your escrow account during that period.

                                       PRIOR YEAR ESCROW PAYMENT ACTIVITY October 2018 - September 2019
Month - Year                 Payments To Escrow             Payments From       Description                                                                           Balance
                                                                   Escrow

October-2018                            $300.61                       $0.00 CHARLES BURGESS                                                                         $1,162.82

November-2018                           $300.61                       $0.00 CHARLES BURGESS                                                                         $1,463.43

December-2018                             $0.00                   $1,567.31 Walker County Tax Commissioner                                                          ($103.88)

January-2019                            $300.61                       $0.00 CHARLES BURGESS                                                                          $196.73

January-2019                            $300.61                       $0.00 CHARLES BURGESS                                                                          $497.34

February-2019                           $300.61                       $0.00 CHARLES BURGESS                                                                          $797.95

March-2019                              $300.61                       $0.00 CHARLES BURGESS                                                                         $1,098.56

April-2019                              $300.61                       $0.00 CHARLES BURGESS                                                                         $1,399.17

May-2019                                $300.61                       $0.00 CHARLES BURGESS                                                                         $1,699.78

May-2019                                  $0.00                   $1,180.36 Country Mutual Insurance Company                                                         $519.42

June-2019                               $300.61                       $0.00 CHARLES BURGESS                                                                          $820.03

July-2019                               $300.61                       $0.00 CHARLES BURGESS                                                                         $1,120.64

August-2019                             $300.61                       $0.00 CHARLES BURGESS                                                                         $1,421.25

September-2019                            $0.00                       $0.00                                                                                         $1,421.25

Total :                              $3,306.71                    $2,747.67




                               Note: FCI Lender Services, Inc. is a debt collector and is attempting to collect a debt.
                                      Any information obtained will be used in furtherance of that purpose.
IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDING BANKRUPTCY PROCEEDINGS, OR IF YOU HAVE RECEIVED A BANKRUPTCY
DISCHARGE, THIS LETTER IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT AN ATTEMPT TO COLLECT A DEBT.




    Account:                                        Statement Date: 08-28-2019
                             FCI Lender Services, Inc. * PO BOX 28720 * Anaheim * CA 92809-0112 * NMLS#4920 * DRE 01022780 * www.trustfci.com
               Case 1:17-bk-12585-NWW                         Doc Filed 09/09/19 Entered 09/09/19 16:41:05 Desc
CUSTOMER SERVICE: Our Customer Care Department is here to    Main Document help Page
                                                                                 if you6 of
                                                                                         have
                                                                                            8 any questions. Please call us toll-free                                 during
regular business hours (Mon-Fri, 8:00 am - 5:00 pm PT) at 1-800-931-2424, x651.

ERROR RESOLUTION AND REQUEST FOR INFORMATION: If you believe that there is an error in your account or if you need
FCI    to   provide  you    with    any   documentation    or    information  regarding your  mortgage   loan  account,   please  write   to  FCI   at    the
following address: FCI Lender Services, Inc. - Attn: Consumer Requests, P.O. Box 28720, Anaheim, CA 92809-0112; or fax to FCI
at    1-714-282-5775.   You    will   need   to   provide    us    the  name     of the Borrower(s), the   mortgage   loan   account   number   and    either
describe the error that you believe has occurred or the request for specific information or documentation. We do not accept any
requests for either Error Resolution or for documentation and/information over the telephone although you can call us if you have
any questions about the Error Resolution and/or Request for Information process.

CONFORMING          PAYMENTS     -    PAYOR    REQUIREMENTS:        The    payment   coupon    must    be     included   with  remittance.    Payments     are   to
be    received   in   accordance   with   the  periodic   payment   statement    and   must   include    your    account   number   clearly   illustrated  on   the
payment     instrument.   All  payments     must   be   received  by    FCI   during  normal    business   hours     (Mon-Fri, 8:00 am     to    5:00 pm    PT)  in
order to be credited to Payer’s account the same day of receipt. All payments must be payable in U.S. Dollars only and mailed
directly   to   FCI’s   payment    processing  P.O.    Box   set  forth   in   FCI’s Periodic   Statement      and    payment  coupon.     PARTIAL       PAYMENTS
are held in suspense accounts until a full payment is received. At that point, the full payment will be applied to the principal and
interest of the first monthly payment to become delinquent or as otherwise referenced in your Note and Security Instrument.                                     Any
PARTIAL PAYMENTS received within 30 days of the loan transfer date from FCI will be returned.

NOTE ACCELERATION DISCLOSURE: If                    your loan is in         foreclosure   or has     been accelerated, the accrual of late charges may                    be
waived    from   the    acceleration  date    in     accordance with        state   and    federal   regulations.   They  are  listed on  the  statement                  for
reinstatement and informational purposes only.

SERVICEMEMBERS       CIVIL    RELIEF     ACT: The      Service   members     Civil Relief Act   may offer protection or relief to members of the
military who have been called to active duty. If either you have been called to active duty or you are the spouse or dependent of a
person who has been called to active duty, and you have not yet made us aware of your status, please contact our Customer Care
Department during normal business hours (Mon-Fri, 8:00 am to 5:00 pm PT) at 1-800-931-2424, x651.

MORTGAGE         COUNSELING:      For   help      exploring   your    options,   the   Federal        government    provides    contact   information    for housing
counselors,    which    you   can    access      by   contacting   the    Consumer    Financial       Protection   Bureau    at   http://www.consumerfinance.gov/mo
rtgagehelp     or   the    Department    of      Housing    and    Urban     Development    at:        http://www.hud.gov/offices/hsg/sfh/hcc/fc/index.cfm,  or   by
calling HUD at 1-800-569-4287.

NEW YORK CONSUMERS ONLY: FCI is registered with the Superintendent of the New York State Department of Financial Services
(NMLS    #4920).      Our    goal   is    to    provide  professional and    courteous   service    to   our   customers.   We    welcome    your    comments     and
feedback    regarding    our    services.    If   you   have   a   complaint  regarding   our    services,   we   ask   you   to    contact  us   to   discuss   your
concerns. If the need arises, you may file complaints about FCI with the New York State Department of Financial Services. You
may    obtain    further   information     from    the   New    York  State   Department    of   Financial   Services  by   calling   the   Department’s    Consumer
Assistance Unit at 1-877-BANK-NYS or by visiting the Department’s website at www.dfs.ny.gov.

OREGON       CONSUMERS         ONLY:    Residential     mortgage     loan   servicers     are   regulated   by   the    Oregon     Division      of   Financial   Regulation.
To file a complaint, call (888) 877-4894 or visit http://dfr.oregon.gov.

IMPORTANT    NOTICE:   IF   YOU   OR   YOUR   ACCOUNT    ARE  SUBJECT   TO   PENDING   BANKRUPTCY  PROCEEDINGS,   OR  IF   YOU
RECEIVED   A   BANKRUPTCY     DISCHARGE    ON  THIS   DEBT,  THIS  STATEMENT    IS  FOR  INFORMATIONAL   PURPOSES   ONLY   AND
IS  NOT   AN   ATTEMPT    TO   COLLECT   A  DEBT.  IF  YOU   ARE  NOT   IN   BANKRUPTCY   OR  DISCHARGED  OF  THIS   DEBT,  BE
ADVISED   THAT   FCI   IS   A   DEBT   COLLECTOR  AND    IS  ATTEMPTING   TO   COLLECT  A   DEBT  ANY  INFORMATION   OBTAINED
WILL BE USED FOR THAT PURPOSE.




   Account:                                        Statement Date: 08-28-2019
                              FCI Lender Services, Inc. * PO BOX 28720 * Anaheim * CA 92809-0112 * NMLS#4920 * DRE 01022780 * www.trustfci.com
     Case 1:17-bk-12585-NWW         Doc Filed 09/09/19 Entered 09/09/19 16:41:05                    Desc
                                   Main Document   Page 7 of 8


 1     Michelle R. Ghidotti-Gonsalves, Esq. (27180)
       GHIDOTTI | BERGER LLP
 2     1920 Old Tustin Ave.
 3     Santa Ana, CA 92705
       Ph: (949) 427-2010
 4     Fax: (949) 427-2732
       mghidotti@ghidottiberger. com
 5
 6     Attorney for Creditor
       Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust as Owner Trustee of the
 7     Residential Credit Opportunities Trust V
 8                             UNITED STATES BANKRUPTCY COURT
 9                       EASTERN DISTRICT OF TENNESSEE (CHATTANOOGA)
10
       In Re: Charles Edward Burgess                      )   CASE NO.: 1:17-bk-12585-NWW
11                                                        )
12            Debtors.                                    )   CHAPTER 13
                                                          )
13                                                        )   CERTIFICATE OF SERVICE
                                                          )
14                                                        )
15                                                        )

16
17
18
19                                    CERTIFICATE OF SERVICE
20
              I am employed in the County of Orange, State of California. I am over the age of
21
22     eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,

23     Santa Ana, CA 92705.
24
              I am readily familiar with the business’s practice for collection and processing of
25
       correspondence for mailing with the United States Postal Service; such correspondence would
26
       be deposited with the United States Postal Service the same day of deposit in the ordinary
27
28     course of business.




                                                      1
                                       CERTIFICATE OF SERVICE
     Case 1:17-bk-12585-NWW          Doc Filed 09/09/19 Entered 09/09/19 16:41:05                  Desc
                                    Main Document   Page 8 of 8


 1     On September 9, 2019 I served the following documents described as:
 2                        NOTICE OF MORTGAGE PAYMENT CHANGE
 3
       on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
       envelope addressed as follows:
 5
 6     (Via United States Mail)
       Debtor                                               Debtor’s Counsel
 7     Charles Edward Burgess                               Ray Charles Johnson, Jr.
       206 Van Dell Dr.                                     Clark & Washington LLC
 8
       Rock Spring, GA 30739                                6025 Lee Highway, Suite 101
 9                                                          Chattanooga, TN 37421
       Trustee
10     Kara L. West                                         U.S. Trustee
11     Chapter 12 & 13 Trustee                              United States Trustee
       P.O. Box 511                                         Historic U.S. Courthouse
12     Chattanooga, TN 37401                                31 E. Eleventh Street
                                                            Fourth Floor
13                                                          Chattanooga, TN 37402
14
15     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
       the United States Postal Service by placing them for collection and mailing on that date
16     following ordinary business practices.
17
       ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
18     Eastern District of California
19     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
20     America that the foregoing is true and correct.

21            Executed on September 9, 2019 at Santa Ana, California
22
       /s / Marlen Gomez
23     Marlen Gomez

24
25
26
27
28




                                                        2
                                        CERTIFICATE OF SERVICE
